 


109 HRES 150 IH: Recognizing the goals and ideals of a National Time Out Day to support the universal protocol, developed by the Joint Commission on Accreditation of Healthcare Organizations, for preventing errors in the operating room, and for other purposes.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 150 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Udall of Colorado submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing the goals and ideals of a National Time Out Day to support the universal protocol, developed by the Joint Commission on Accreditation of Healthcare Organizations, for preventing errors in the operating room, and for other purposes. 
 
Whereas, according to an Institute of Medicine report entitled To Err is Human: Building a Safer Health System, published in 2000, between 44,000 and 98,000 hospitalized individuals in the United States die each year due to medical errors, and an untold thousands more suffer injury or illness as a result of preventable errors; 
Whereas there are more than 40,000,000 inpatient surgery procedures and 31,000,000 outpatient surgery procedures performed annually in the United States; 
Whereas for the first time, nurses, surgeons, and hospitals throughout the country are being required by the Joint Commission on Accreditation of Healthcare Organizations to adopt a common set of operating room procedures in order to help curb the alarming number of deaths and injuries due to medical errors; 
Whereas the Joint Commission on Accreditation of Healthcare Organizations has developed a universal protocol which calls for surgical teams to call a time out before surgeries begin in order to verify the patient's identity, the procedure to be performed, and the site of the procedure, and this protocol has been endorsed by over 50 national healthcare organizations; 
Whereas 4,579 accredited hospitals, 1,261 ambulatory care facilities, and 131 accredited office-based surgery centers were required by the Joint Commission on Accreditation of Healthcare Organizations to adopt the universal protocol effective July 1, 2004; 
Whereas the Association of periOperative Registered Nurses has created an Internet website and distributed 55,000 tool kits to healthcare professionals throughout the country to assist them in implementing the universal protocol; and 
Whereas the Association of periOperative Registered Nurses, the Joint Commission on Accreditation of Healthcare Organizations, the American College of Surgeons, the American Society of Anesthesiologists, the American Hospital Association, and the American Society for Healthcare Risk Management are celebrating National Time Out Day on June 22, 2005, to support the universal protocol of the Joint Commission on Accreditation of Healthcare Organization for preventing errors in the operating room: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the goals and ideals of a National Time Out Day, as designated by the Association of periOperative Registered Nurses and endorsed by the American College of Surgeons, the American Society of Anesthesiologists, the American Hospital Association, and the American Society for Healthcare Risk Management, to support a universal protocol for preventing errors in the operating room by the Joint Commission on Accreditation of Healthcare Organizations; and 
(2)congratulates perioperative nurses and representatives of surgical teams for working together to reduce medical errors and to ensure the improved health and safety of surgical patients. 
 
